Exhibit 10.17

Notice of Grant of Stock Options and Non-Qualified Option Agreement

 

 

«FIRST_NAME» «MI» «LAST_NAME»

   Plan: 2008 Equity Incentive Plan «ADDRESS_1» «ADDRESS_2»   

«CITY», «STATE» «ZIP»

 

    

Effective                     , 20    , you have been granted a Non-Qualified
Stock Option to buy «OPTIONS» shares of Brink’s Home Security Holdings, Inc.
Common Stock at $             per share.

This option on shares will become vested and exercisable in accordance with the
following schedule:

 

Shares

  

Exercisable (on or after)

  

Expiration

     

Additional terms and conditions applying to this grant are contained on pages
two and three of this Agreement dated                    ,        , and Brink’s
Home Security Holdings, Inc. 2008 Equity Incentive Plan.

 

 

By your signature and the authorized Company signature below and on page three
of this Award Agreement, you and the Company agree that this award is granted
under and governed by the terms and conditions of the Brink’s Home Security
Holdings, Inc. 2008 Equity Incentive Plan, as well as this Award Agreement, all
of which are incorporated as a part of this document.

 

 

 

 

   

 

Brink’s Home Security Holdings, Inc.     Date

 

   

 

«FIRST_NAME» «MI» «LAST_NAME»     Date

 

Page 1 (Company Copy)



--------------------------------------------------------------------------------

Non-Qualified Stock Option Agreement

This AWARD AGREEMENT dated as of                     ,          is between
Brink’s Home Security Holdings, Inc., a Virginia corporation (the “Company”),
and the employee identified on page one of this Agreement (the “Employee”), an
employee of the Company or of a subsidiary of the Company.

At a meeting held on the date of this Agreement, the Compensation and Management
Development Committee (the “Committee”) of the Company’s Board of Directors,
acting pursuant to Brink’s Home Security Holdings, Inc. 2008 Equity Incentive
Plan (the “Plan”), a copy of which Plan has heretofore been furnished to the
Employee (who hereby acknowledges receipt), as a matter of separate inducement
and agreement in connection with the employment of the Employee by the Company
or any of its subsidiaries, and not in lieu of any salary or other compensation
for the Employee’s services, granted to the Employee an option to purchase
shares of Brink’s Home Security Holdings, Inc. Common Stock (“CFL Stock”) as set
forth on page one of this Agreement.

Accordingly, the parties hereto agree as follows:

1. Subject to all the terms and conditions of the Plan, the Employee is granted
the option (the “Option”) to purchase, on the terms and conditions set forth in
this Agreement and the Plan, all or any number of shares of CFL Stock underlying
the Option in installments and at the per share purchase price set forth on page
one of this Agreement.

2. The Option may be exercised by the holder thereof with respect to all or any
part of the shares comprising each installment as such holder may elect at any
time after such installment becomes exercisable until the termination of the
Option. The Option shall terminate on the date which is six years from the date
of this Agreement, unless terminated earlier as provided in the Plan, and any
portion of the Option not exercised on or before such date or such earlier
termination, whichever shall first occur, may not thereafter be exercised.

3. Subject to the terms of the Plan, if a holder of an Option shall cease to be
an Employee for any reason other than death, permanent and total disability or
retirement all of the Option holder’s Options shall be terminated except that
any Option to the extent then exercisable may be exercised within 90 days after
cessation of employment, but not later than the termination date of the Option.

4. Upon each exercise of the Option, the holder of such Option shall give
written notice to the Company, specifying the number of shares to be purchased,
and shall tender the full purchase price of the shares covered by such exercise,
all as provided in the Plan. Such payment may be made in shares of CFL Stock
already owned by the Employee, as provided in the Plan. Such exercise shall be
effective upon receipt by the Company of such notice and tender.

5. The exercise of an Option shall be subject to all applicable withholding
taxes under federal, state or local law.

 

Page 2 (Company Copy)



--------------------------------------------------------------------------------

6. The Option is not transferable by the Employee otherwise than by will or by
the laws of descent and distribution and shall be exercised during the lifetime
of the Employee only by the Employee or by the Employee’s duly appointed legal
representative.

7. All other provisions contained in the Plan as in effect on the date of this
Agreement are incorporated in this Agreement by reference. The Board of
Directors of the Company or the Committee thereof may amend the Plan at any
time, provided that if such amendment shall adversely affect the rights of an
Option holder with respect to a previously granted Option, the Option holder’s
consent shall be required except to the extent any such amendment is made to
comply with any applicable law, stock exchange rules and regulations or
accounting or tax rules and regulations. This Agreement may at any time be
amended by mutual agreement of the Committee (or a designee thereof) and the
holder of the Option. Prior to a Change in Control (as defined in the Plan) of
the Company, this Agreement may be amended by the Company, and upon written
notice by the Company, given by registered or certified mail, to the holder of
the Option of any such amendment of this Agreement or of any amendment of the
Plan adopted prior to such a Change in Control, this Agreement shall be deemed
to incorporate the amendment to this Agreement or to the Plan specified in such
notice, unless such holder shall, within 30 days of the giving of such notice by
the Company, give written notice to the Company that such amendment is not
accepted by such holder, in which case the terms of this Agreement shall remain
unchanged. Subject to any applicable provisions of the Company’s bylaws or of
the Plan, any applicable determinations, order, resolutions or other actions of
the Committee or of the Board of Directors of the Company shall be final,
conclusive and binding on the Company and the holder of the Option.

8. All notices hereunder shall be in writing and (a) if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its principal
office address, 8880 Esters Boulevard, Irving, TX 75063 USA, to the attention of
the Secretary, and (b) if to the Employee, shall be delivered personally or
mailed to the Employee at the address as listed in the records of the Company on
the most recent Date of Grant, unless the Company has received written
notification from the Grantee of a change of address.

9. This Agreement shall bind and inure to the benefit of the parties hereto and
the successors and assigns of the Company and, to the extent provided in the
Plan, the legal representatives of the Employee.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the day and year first above written.

 

 

   

 

Brink’s Home Security Holdings, Inc.     Date

 

   

 

«FIRST_NAME» «MI» «LAST_NAME»     Date

 

Page 3 (Company Copy)